 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF NEW YORK
 _________________________________________________
 DOUGLAS MAY and ANGELO MASSARO, in their
 capacity as Employer Trustees of the Laborers Local 91
 Pension Fund and Welfare Fund, and JAMES
 PANEPINTO, in his capacity as putative Employer
 Trustee of the Laborers Local 91 Pension Fund and
 Welfare Fund,                                                        NOTICE OF CROSS-APPEAL

                       Plaintiffs,
                                                                      Civil Index No. 1:19-cv-00890-
                v.                                                    JLS-HKS

 RICHARD PALLADINO, MARIO NERI, and RANDY
 PALLADINO, in their capacity as Union Trustees of the
 Laborers’ Local 91 Pension Fund and Welfare Fund,

                   Defendants.
 _________________________________________________


               PLEASE TAKE NOTICE, that Plaintiffs, DOUGLAS MAY, ANGELO

MASSARO, in their capacity as Employer Trustees of the Laborers Local 91 Pension Fund

and Welfare Fund, and JAMES PANEPINTO, in his capacity as putative Employer

Trustee of the Laborers Local 91 Pension Fund and Welfare Fund, hereby cross-appeal to

the United States Court of Appeals for the Second Circuit, from the Decision & Order

(Hon. John L. Sinatra, Jr., J.S.C.), dated May 13, 2020 [Dkt. 38] and the Judgment entered

on May 14, 2020 [Dkt. 39], which inter alia granted plaintiffs’ summary judgment motion

(Dkt. 24).

               Plaintiffs cross-appeal from all portions of the Order that denied plaintiffs’

request for attorneys’ fees and costs.
 Buffalo, New York   PHILLIPS LYTLE LLP
 June 25, 2020

                     By: __s/James D. Donathen___________
                            James D. Donathen
                            Kyle Tanzer
                     Attorneys for Plaintiffs
                     One Canalside
                     125 Main Street
                     Buffalo, New York 14203-2887
                     Telephone No. (716) 847-8400
                     jdonathen@phillipslytle.com
                     ktanzer@phillipslytle.com
Doc #8390731
